DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. 	Claim 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17, respectively, of U.S. Patent No. 11,197,234. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim of the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as shown from the following comparison. 

Examined Application Claim(s)
Patent Reference Claim(s)
4. A communication method to communicate with a communication system for providing access to a network other than a first network, via the second network, to a wireless terminal on which an identification number for accessing the first network is stored, comprising: 
 	







     receiving a connection initiation request on C-plane from the wireless terminal to send the connection initiation request to the communication system, 
     receiving a gateway ID of a gateway on U-plane to the network connected to the second network, 
    selected on the communication system based on a network ID of the second network, in response to the connection initiation request, wherein the gateway is within a third network other than the first network, and
     establishing a communication path between the gateway on U-plane designated by the gateway ID.  

15. A communication method implemented by a communication system that is a part of a first network, the first network associated with a first service area, the communication method for providing a wireless terminal access to a third network via a second network that is associated with a second service area different from the first service area, the wireless terminal storing an identification number for accessing the first network, the communication method comprising steps of: 
     receiving a connection initiation request on C-plane from the wireless terminal that is located in the second service area: 
     
     



     selecting a gateway on U-plane of the third network that is connected to the second network based on an obtained network ID of the second network, in response to the connection initiation request; and 
     sending a gateway ID of the selected gateway on U-plane toward the second network.
5. A non-transitory computer-readable storage medium storing a program, which, when executed, causes a computer of a second network to perform a communication method to communicate with a communication system for providing access to a network other than a first network, via the second network, to a wireless terminal on which an identification number for accessing the first network is stored, comprising: 
 	




     receiving a connection initiation request on C-plane from the wireless terminal to send the connection initiation request to the communication system, 
     receiving a gateway ID of a gateway on U-plane to the network connected to the second network, 
     selected on the communication system based on a network ID of the second network, in response to the connection initiation request, wherein the gateway is within a third network other than the first network, and
     establishing a communication path between the gateway on U-plane designated by the gateway ID.

17. A non-transitory computer-readable storage medium storing a program, which, when executed, causes a computer of a communication system that is a part of a first network, the first network associated with a first service area, to perform a communication method for providing a wireless terminal access to a third network via a second network that is associated with a second service area different from the first service area, the wireless terminal storing an identification number for accessing the first network, the communication method comprising steps of: 
     receiving a connection initiation request on C-plane from the wireless terminal that is located in the second service area; 
    
     



     selecting a gateway on U-plane of the third network that is connected to the second network based on an obtained network ID of the second network, in response to the connection initiation request; and 
     sending a gateway ID of the selected gateway on U-plane toward the second network.


	Therefore, correction is required. 

Claim Objections
4. 	Claims 2 and 3 are objected to because of the following informalities: 
 	Claims 2 and 3 appear to be depending to the independent claim 1 as they (claims 2 and 3) further expand the limitations for the first and the second networks recited from claim 1, i.e., “the second network according to the first network”. However, there is/are no proper dependency indication in claims 2 and 3 to show or to indicate the dependencies of these claims to the independent claim 1; or if claims 2 and 3 are not meant to be dependent claims to the independent claim 1, then new claim renumbering(s) or new claim rewriting(s) is/are needed.     
   	Appropriate correction is required.



Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7. 	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (Publication No. US 2010/0211628).
 	Regarding claim 1. Shah teaches a second network which communicates with a communication system for providing access to a network other than a first network, via the second network, to a wireless terminal on which an identification number for accessing the first network is stored (Shah, the Abstract), configured to: 
 	receive a connection initiation request on C-plane from the wireless terminal to send the connection initiation request to the communication system (Shah, Figure 1, pp [26]-[28], [31]-[32]), receive a gateway ID of a gateway on U-plane to the network connected to the second network (Shah, Figure 2, pp [33]-[34]), selected on the communication system based on a network ID of the second network (Shah, Figure 2, pp [33]-[34]), in response to the connection initiation request, wherein the gateway is within a third network other than the first network (Shah, Figure 2, pp [33]-[34]), and establish a communication path between the gateway on U-plane designated by the gateway ID (Shah, Figure 2, pp [33]-[34]).  
 	Regarding claim 2. Shah teaches the second network according to the first network, wherein the communication system is designated by an IP address corresponding to an APN received from the wireless terminal (Shah, Figure 2, pp [33]-[34]).  
 	Regarding claim 3. Shah teaches the second network according to the second network, wherein the IP address is determined by a DNS accessible from the second network based on the APN and sent to the second network (Shah, Figure 2, pp [33]-[34]).  
 	Regarding claim 4. Shah teaches a communication method to communicate with a communication system for providing access to a network other than a first network, via the second network, to a wireless terminal on which an identification number for accessing the first network is stored (Shah, the Abstract), comprising: 
 	receiving a connection initiation request on C-plane from the wireless terminal to send the connection initiation request to the communication system (Shah, Figure 1, pp [26]-[28], [31]-[32]), receiving a gateway ID of a gateway on U-plane to the network connected to the second network (Shah, Figure 2, pp [33]-[34]), selected on the communication system based on a network ID of the second network, in response to the connection initiation request (Shah, Figure 2, pp [33]-[34]), wherein the gateway is within a third network other than the first network (Shah, Figure 2, pp [33]-[34]), and establishing a communication path between the gateway on U-plane designated by the gateway ID (Shah, Figure 2, pp [33]-[34]).  
 	Regarding claim 5. Shah teaches a non-transitory computer-readable storage medium storing a program, which, when executed, causes a computer of a second network to perform a communication method to communicate with a communication system for providing access to a network other than a first network, via the second network, to a wireless terminal on which an identification number for accessing the first network is stored (Shah, the Abstract), comprising: 
 	receiving a connection initiation request on C-plane from the wireless terminal to send the connection initiation request to the communication system (Shah, Figure 1, pp [26]-[28], [31]-[32]), receiving a gateway ID of a gateway on U-plane to the network connected to the second network (Shah, Figure 2, pp [33]-[34]), selected on the communication system based on a network ID of the second network (Shah, Figure 2, pp [33]-[34]), in response to the connection initiation request (Shah, Figure 2, pp [33]-[34]), wherein the gateway is within a third network other than the first network, and establishing a communication path between the gateway on U-plane designated by the gateway ID (Shah, Figure 2, pp [33]-[34]).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644